ON PETITIONS FOR REHEARING.
SULLIVAN, C. J.
Both the Northern Pacific Railway Company and the city of Lewiston have filed petitions for rehearing in this case.
It would appear that the court in its former opinion apparently left a few points a little obscure. However, we do not think it necessary to grant a rehearing in this matter.
(1) Counsel for the Northern Pacific Railway Company first contends that in so far as the case against Hirzel is concerned, it might be urged before the trial court in making other findings, as required by the former opinion of this court, that there was an intention to hold that said island contained land that might be subject to entry under the land laws of the United States. ■ It was not intended to so hold. The opinion of the court was that the island claimant not having appealed, the findings of the court below to the effect that the island contained no land proper, nor anything other than river-bed material, will be accepted and found in any new findings that may be hereafter made by the trial court.
(2) Under the provisions of Ordinance 218, which ordinance’ vacated A street for the use of the railway company, its successors and assigns, the railroad company is granted an easement and not a mere license, which easement is not revocable so long as the railway company, or its assigns, occupy said *461street for railroad purposes, and the trial court erred in holding that the grant to appellant was a license only.
(3) The court intended to hold, and holds, that the westerly side of the Newell grant and block 2 of the town site of Lewis-ton is bordered by Snake river.
(4) In regard to riparian rights along the Clearwater river. As we understand the evidence and the plat of the city of Lewiston made by E'. B. True, quite a portion of said street opposite block 6 has been washed away by the Clearwater river, and Neukam has squatted on or near a part of that street, but that he has no rights there as against the Northern Pacific Railway Company. The railway company occupies the entire width of that street west from Fifth street. It appears that all of block 1 was washed away some years ago, although title to it is still claimed by a corporation not a party to this suit. The Northern Pacific Railway Company accordingly has riparian rights along said river up to the easterly end of said block 1.
When the Northern Pacific company came to Lewiston, it was granted the use of A street. That grant fixed the limit of the right of way to the entire width of said A street, to wit, eighty feet. Therefore, the appellant has the use of A street on the Clearwater river so long as it occupies said street for railway purposes, and that carries with it the right of access from said street from its intersection with Fifth street to the. easterly end of Block 1, to the navigable water and a freedom thereof from any intervening private right.
(5) The court did not intend to hold in said opinion that there had been no general legislation in this state in regard to railways along the shores of navigable waterways, and the court did not intend to deny the effect of subd. 5 of see. 2796, Rev. Codes, and where the court stated, “and no general law has been made by the legislature in regard to the disposition or proper control of such lands for the benefit of the public,” we should have added, “except subd. 5 of see. 2796, Rev. Codes.” This exception should also include sec. 872, Rev. Codes, which section prohibits the construction of dams or booms unless they are constructed as provided by sec. 872, supra.
*462(6) Counsel for the city suggest that as they read the former decision of this court, there is no direct holding to the effect that Block 6 borders on Clearwater river, or that the railway company is a riparian owner of land north of block 6.
A street lies bordering on and north of said block 6 and the northerly side of said street borders on Clearwater river. The city of Lewiston having granted an easement of said entire street to the railway company, the railway company has the riparian rights which attach to the northerly side of said street which borders on said river, the intention being to hold that the Northern Pacific Railway Company has riparian rights on Clearwater river from Fifth street westerly to the easterly end of said block 1.
(7) It was contended by counsel for respondent that the legislative assembly of the territory of Idaho in 1881 amended the city charter of Lewiston (Sess. L. 1881, p. 384), whereby the power was conferred upon the city to sell or lease the property of the city; also to lease the waterfront to any person, steamboat or railroad company, for the purpose of erecting warehouses, wharves or wharf boats, or for any other purpose which they might deem proper, and that said act has never been repealed and is still in force.
It appears that in 1907 (Sess. L. 1907, p. 349) said act of 1881 was amended. By that act all of the provisions of the Lewiston charter and the provisions of said act of 188.1, authorizing the sale or lease of waterfronts in said city, are entirely omitted. The regulation of wharfage is retained in sec. 66 of said act of 1907, but said act does not give the city power to sell or lease the waterfront, and only gives such city the power of sale and lease of the real property of the city and streets and highways and property dedicated to any specific public use. While a river is a highway, the term “highway,” as used in said act, does not include a water-way. (Grice v. Clearwater Timber Co., 20 Ida. 70, 117 Pac. 112.) The waterfront on those rivers was not properly dedicated to any specific public use by the city, and as the title to the beds of all navigable streams is in the state, the city would not have the right to dedicate it to any particular public' use that would *463in any way interfere with the navigation of the rivers, since a dedication of property to a public use must be made by the owner or by his authority. The appellant is entitled to a decree, decreeing to it and its assigns the right to the use of A street, so long as it uses the street for railway purposes, with rights of a riparian owner from the intersection of said A street with said Fifth street to the easterly end of said block 1.
With the foregoing additions, the original opinion is affirmed and a rehearing denied.
It is contended by counsel for respondent that under all of the facts of this case, each party should pay its own costs on appeal. Upon a reconsideration of this matter, the court has concluded that it will be only right and proper for each party to pay its own costs on this appeal, and it is so ordered.
Budge and Morgan, JJ., concur.